United States Court of Appeals
                             For the Eighth Circuit
                          ________________________

                                 No. 20-3116
                           ________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                            Carlos Dejuan Hutchinson

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                         Submitted: September 22, 2021
                             Filed: March 3, 2022
                                ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

ERICKSON, Circuit Judge.

       Carlos Dejuan Hutchinson (“Hutchinson”) pled guilty to possession of a
firearm by a prohibited person, in violation of 18 U.S.C. §§ 922(g)(1) and (g)(3).
The district court 1 found that Hutchinson had three prior qualifying felony

      1
        The Honorable C. J. Williams, United States District Judge for the Northern
District of Iowa.
convictions and imposed an enhanced sentence under the Armed Career Criminal
Act (the “ACCA”), 18 U.S.C. § 924(e). Specifically, the district court found that
Hutchinson’s three burglary convictions under Texas Penal Code Ann.
§ 30.02(c)(2)2 qualified as “violent felony” predicate offenses. Hutchinson appeals,
contending the court erred because the definition of “burglary” in Texas Penal Code
Ann. § 30.02(a) is broader than the generic definition of “burglary” in Taylor v.
United States, 495 U.S. 575, 599 (1990). We disagree and affirm the district court.

I.    BACKGROUND

      Following a traffic stop on October 12, 2019, in Cedar Rapids, Iowa,
Hutchinson was subjected to a lawful search during which officers found a pistol
and ammunition in his jeans’ pockets. Hutchinson was charged with one count of
possession of a firearm by a prohibited person, in violation of 18 U.S.C. §§ 922(g)(1)
and (g)(3). He entered into a plea agreement with the government and consented to
preparation of a pre-plea presentence investigation report (the “PSIR”).

      Noting Hutchinson’s three prior Texas burglary convictions, the PSIR
recommended that Hutchinson be sentenced as an armed career criminal pursuant to
18 U.S.C. § 924(e)(1). The indictments underlying two of the three convictions
alleged Hutchinson not only intended to unlawfully enter the habitations, but he also
had the intent to commit theft therein.

       Hutchinson objected to the PSIR’s recommendation, contending his Texas
convictions did not qualify as predicate offenses because Texas’s burglary statute is
indivisible and Texas Penal Code Ann. § 30.02(a) does not contain the requisite
“specific intent” element required under Taylor, 495 U.S. at 599. See Texas Penal

      2
       A burglary conviction under Texas Penal Code Ann. § 30.02(a) is a second-
degree felony if committed in a habitation. Tex. Penal Code Ann. § 30.02(c)(2)
(West 2017). Hutchinson’s 1997 and 2008 burglary convictions were under prior
versions of Texas Penal Code Ann. § 30.02(a), but the statute’s minor amendments
following his convictions do not affect our analysis.
                                         -2-
Code Ann. § 30.02(a)(3) (defining “burglary” to include the elements of “enter[ing]
a building or habitation [without the effective consent of the owner] and
commit[ting] or attempt[ing] to commit a felony, theft, or an assault”).

      The district court rejected Hutchinson’s argument, concluding Hutchinson’s
convictions were qualifying predicate offenses because Texas Penal Code Ann.
§ 30.02(a)(3) has an inherent specific intent requirement. The district court relied
on the Fifth Circuit’s reasoning in United States v. Herrold, 941 F.3d 173 (5th Cir.
2019) (en banc), cert. denied, 141 S. Ct. 273 (2020), which determined that Texas
Penal Code Ann. § 30.02(a)(3)’s elements of “burglary” are generic and that
convictions thereunder may be “qualifying predicates for a sentence enhancement
under the ACCA.” Herrold, 941 F.3d at 182.

      On September 28, 2020, the district court sentenced Hutchinson to the
mandatory minimum term of fifteen years’ imprisonment set forth in 18 U.S.C.
§ 924(e)(1). Hutchinson appeals.

II.   ANALYSIS

      The issue before us is whether the district court erred when it determined
Texas Penal Code Ann. § 30.02(a)(3) requires the government to prove that the
defendant “inten[ded] to commit a crime” after his or her unlawful entry. Taylor,
495 U.S. at 599 (defining the elements of generic burglary). We review the district
court’s legal findings on this issue de novo. See United States v. Vanoy, 957 F.3d
865, 867 (8th Cir. 2020).

       Burglary qualifies as an enumerated predicate offense for purposes of the
ACCA when the state law requires the following generic elements: “unlawful or
unprivileged entry into, or remaining in, a building or structure, with intent to
commit a crime.” Taylor, 495 U.S. at 599; see Descamps v. United States, 570 U.S.
254, 260–61 (2013) (stating that Taylor set forth the rule for determining whether a
prior conviction qualifies as an enumerated predicate offense under the ACCA). We
                                        -3-
begin the analysis by applying a categorical approach to determine whether the
statute meets the “generic” definition of “burglary.” In so doing, we consider the
language of the statute and not the particular facts underlying the defendant’s prior
offenses. Descamps, 570 U.S. at 261.

      Texas Penal Code Ann. § 30.02(a) provides:

             A person commits an offense [of burglary] if, without the
             effective consent of the owner, the person:

                    (1) enters a habitation, or a building (or any portion
                    of a building) not then open to the public, with intent
                    to commit a felony, theft, or an assault; or

                    (2) remains concealed, with intent to commit a
                    felony, theft, or an assault, in a building or
                    habitation; or

                    (3) enters a building or habitation and commits or
                    attempts to commit a felony, theft, or an assault.

Texas Penal Code Ann. § 30.02(a) (West 2017).

       Because § 30.02(a) lists alternative ways that burglary may be committed, we
also analyze the divisibility of the statute. The question we consider in this analysis
is whether the statute “list[s] elements in the alternative” and criminalizes multiple
actions, which would render the statute divisible; or, whether the statute “sets out a
single (or ‘indivisible’) set of elements to define a single crime.” Mathis v. United
States, 136 S. Ct. 2243, 2248–49 (2016). If the statute is indivisible, then we utilize
the “categorical approach” and “line[] up that crime’s elements alongside those of
the generic offense and see[] if they match.” Id. at 2248. If, on the other hand, the
statute defines multiple crimes as a divisible statute, then we apply the “modified
categorical approach,” which would allow us to review the record from the Texas
court that convicted Hutchinson in order to determine which subsection of § 30.02(a)


                                          -4-
served as the basis for Hutchinson’s conviction and whether his conviction met the
generic elements. Id. at 2249.

       While the district court did not make an express finding on the divisibility of
§ 30.02(a), it adopted the reasoning of the Court of Appeals for the Fifth Circuit in
Herrold, which found that the statute was indivisible. 941 F.3d at 177. Neither party
has raised any meaningful arguments to contest this finding. By its plain language,
the statute is set forth in the disjunctive, and, as found by the Texas Court of Appeals,
it identifies three alternative ways by which a person may commit the single crime
of burglary. See Martinez v. State, 269 S.W.3d 777, 783 (Tex. Ct. App. 2008)
(holding that the Texas Legislature did not intend to create “distinct criminal
offenses” under Texas Penal Code Ann. § 30.02(a)(1) and § 30.02(a)(3)).

       Next, when determining whether § 30.02(a)(3) requires the government to
prove the defendant had the intent to cause a specific unlawful result after a non-
consensual entry, we note that the Fourth and Fifth Circuits have held it does. See
United States v. Pena, 952 F.3d 503, 510–11 (4th Cir. 2020) (“[W]e conclude that
Texas burglary qualifies as generic burglary as defined in Taylor”); United States v.
Bonilla, 687 F.3d 188, 193 (4th Cir. 2012) (noting that § 30.02(a)(3)’s element of an
attempted or completed crime inherently requires an intent to commit that crime),
cert. denied, 571 U.S. 829 (2013); see also Herrold, 941 F.3d at 179 (“Texas law
rejects Herrold’s no-intent interpretation”).

      This Court briefly analyzed a similar question in an unpublished decision and
concluded that Texas Penal Code Ann. § 30.02(a)’s definition of “burglary” met the
generic definition even though the definition of “habitation” included a “vehicle that
is adapted for the overnight accommodation of persons.” United States v. Wallis,
100 F.3d 960 (8th Cir. 1996) (per curiam) (quoting Texas Penal Code Ann.
§ 30.01(1)) (internal quotation marks omitted). Consistent with our previous
decision and finding persuasive the Fourth and Fifth Circuits’ decisions, we
conclude that Texas Penal Code Ann. § 30.02(a)(3) contains the generic specific


                                          -5-
intent requirement necessary for a conviction under this statute to qualify as a
predicate offense for purposes of the ACCA.

       Hutchinson has not demonstrated a “realistic probability” that Texas Penal
Code Ann. § 30.02(a)(3) encompasses “conduct that falls outside the generic
definition” of burglary. Gonzalez v. Wilkinson, 990 F.3d 654, 659 (8th Cir. 2021)
(quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007)) (internal quotation
marks omitted) (discussing the application of the “realistic probability” analysis set
forth by the United States Supreme Court in Duenas-Alvarez, 549 U.S. at 193, and
Moncrieffe v. Holder, 569 U.S. 184, 191 (2013)). The cases relied on by Hutchinson
do not meet this standard.

       The case of Lopez v. State, No. PD-0245-13, 2013 WL 6123577 (Tex. Crim.
App. Nov. 20, 2013), is an unpublished decision in which the defendant plainly had
the specific intent to commit assault after he unlawfully broke into his uncle’s house
and beat his uncle in his bed. 2013 WL 6123577, at *3. The second cited case,
Rangel v. State, 179 S.W.3d 64 (Tex. Ct. App. 2005), is equally unavailing. In
Rangel, the defendant was convicted under Texas Penal Code Ann. § 30.02(a)(3) for
breaking into his on-and-off girlfriend’s home and slashing his girlfriend’s other on-
and-off boyfriend with a knife. Id. at 67, 69. In that case, the court noted the nature
of the aggravated assault inherently demonstrated the defendant’s intention to
commit the assault. Id. at 72–73. Hutchinson’s third case is also unpersuasive as
the court in that case did not obviate an inherent intent requirement under
§ 30.02(a)(3), but instead noted that this subsection of Texas’s burglary statute did
not require the state to prove intent prior to entry into the residence. Daniel v. State,
No. 07-17-00216-CR, 2018 WL 6581507, at *3 (Tex. Ct. App. Dec. 13, 2018)
(unpublished).

       In summary, the Texas Court of Criminal Appeals has made plain that the
Texas burglary statute requires a specific intent to commit the crime. See Jacob v.
State, 892 S.W.2d 905, 909 (Tex. Crim. App. 1995) (en banc) (discussing how the
government’s proof of an attempted or completed crime after an unlawful entry
                                          -6-
under Texas Penal Code Ann. § 30.02(a)(3) may inherently prove the specific intent
to commit the crime); DeVaughn v. State, 749 S.W.2d 62, 65 (Tex. Crim. App. 1988)
(en banc) (finding the proof of an “attempted or completed” crime under Texas Penal
Code Ann. § 30.02(a)(3) “merely supplants the specific intent” requirement in
§§ 30.02(a)(1) and (2)). We have not been pointed to any case to the contrary.

       Hutchinson has neither briefed nor argued the question of whether Texas
Penal Code Ann. § 30.02(a)(3) does not satisfy the elements of generic burglary
because generic burglary may require that specific intent exists at the moment of
entry.3 We agree with the Fourth Circuit’s statement in Pena, 952 F.3d at 511, that
this is an interesting inquiry, but we will not address an issue the parties have not
argued or one the Supreme Court has not clearly mandated we answer. See Shanklin
v. Fitzgerald, 397 F.3d 596, 601 (8th Cir. 2005) (“Absent exceptional circumstances,
we cannot consider issues not raised in the district court.”).

III.   CONCLUSION

       We affirm the judgment and sentence of the district court.

KELLY, Circuit Judge, dissenting.

       Under the ACCA, the violent felony predicate offense of generic burglary
requires the elements of an unlawful entry into, or remaining in, a building or other
structure, with intent to commit a crime. Taylor v. United States, 495 U.S. 575, 598
(1990). The type of “intent to commit a crime” for generic burglary is specific intent.
See, e.g., United States v. Bugh, 459 F. Supp. 3d 1184, 1199 (D. Minn. 2020) (citing
Taylor, 495 U.S. at 599); see also id. at 1199 nn.25–26.


       3
        The Supreme Court, in dicta, stated that generic burglary requires the specific
intent to be formed at the moment of entry. See Quarles v. United States, 139 S. Ct.
1872, 1878 (2019) (“Put simply, for burglary predicated on unlawful entry, the
defendant must have the intent to commit a crime at the time of entry.”).
                                          -7-
      Texas Penal Code § 30.02(a)(3) provides, “A person commits an offense if,
without the effective consent of the owner, the person . . . enters a building or
habitation and commits or attempts to commit a felony, theft, or an assault.” Unlike
§§ 30.02(a)(1) and (2), this provision does not contain an element of “intent to
commit a felony, theft, or an assault,” but rather requires only that a felony, theft, or
assault was committed or attempted. In other words, § 32.02(a)(3) “dispenses with
the need to prove intent . . . when the actor is caught in the act” of committing or
attempting a crime. DeVaughn v. State, 749 S.W.2d 62, 65 (Tex. Crim. App. 1988).

       Relying on the commission of a felony, theft, or assault under § 32.02(a)(3)
in place of proof of intent conflicts with the generic definition of burglary under the
ACCA. This is because a conviction under the Texas burglary statute can be
supported by commission of a crime that merely requires a mens rea of recklessness,
such as assault, see Tex. Penal Code § 22.01(a)(1), manslaughter, id. § 19.04(a), or
criminally negligent homicide, id. § 19.05(a). Commission of a crime of
recklessness cannot replace the specific intent to commit a crime necessary for a
categorical match; there can be no specific intent to commit a reckless crime. Put
differently, just as one cannot attempt to commit a reckless crime because an attempt
requires specific intent, one cannot have specific intent to commit a crime with a
mens rea of recklessness. See United States v. Matthews, No. 20-1345, 2022 WL
413997, at *2 (8th Cir. Feb. 11, 2022) (“All attempts, regardless of the mental state
of the underlying crime, are themselves specific-intent crimes. . . . ‘[O]ne cannot
attempt to commit a crime which only requires reckless conduct.’” (quoting State v.
Zupetz, 322 N.W.2d 730, 735 (Minn. 1982))). Because a conviction under
§ 32.02(a)(3) requires only commission of a crime of recklessness without separate
proof of intent, the statute is broader on its face than generic burglary, which requires
proof of specific intent to commit a crime. The inquiry should end here.

       The court faults Hutchinson for not demonstrating a realistic probability that
Texas Penal Code § 30.02(a)(3) encompasses conduct that falls outside the generic
definition of burglary. But the court did not find § 32.02(a)(3) to be ambiguous, and,
indeed, no party has argued that it is. Under these circumstances, a realistic
                                          -8-
probability showing is not required. Gonzalez v. Wilkinson, 990 F.3d 654, 660–61
(8th Cir. 2021) (rejecting a requirement that petitioners “must prove through specific
convictions that unambiguous laws really mean what they say” and adopting a rule
that “in applying the categorical approach, state law crimes should be given their
plain meaning.” (cleaned up) (quotation omitted)).

       Decisions by the Fifth Circuit Court of Appeals and the Texas Court of
Criminal Appeals do not change my view of the categorical analysis. The Fifth
Circuit, in United States v. Herrold, rejected the defendant’s argument that
§ 32.02(a)(3) is not a categorical match to generic burglary because it “lacks a
requirement that an offender form a specific intent to commit another crime,” finding
this “argument fail[ed] for lack of supportive Texas cases.” 941 F.3d 173, 178 (5th
Cir. 2019). In other words, the Fifth Circuit rejected the defendant’s argument—the
same argument presented by Hutchinson in this case—because the Fifth Circuit
requires a showing of a realistic probability “that the State would apply its statute to
conduct that falls outside the generic definition of the crime.” Id. at 179. But in the
Eighth Circuit, when a state statute is unambiguous, we do not require such a
showing. 4 Gonzalez, 990 F.3d at 660–61.

      Nonetheless, the Fifth Circuit also proceeded, in dicta, to reject “Herrold’s no-
intent interpretation” based on the construction of the statute articulated in


      4
        Even if this court should look to how the Texas burglary statute has been
applied in burglary prosecutions, Hutchinson may have shown a realistic probability
that Texas would apply its burglary statute to conduct that falls outside the generic
definition. For example, in Daniel v. State, the defendant was charged with burglary
under § 30.02(a)(3), and the court concluded that, “[a]ll the State was required to
prove was that he entered the residence without consent or permission and while
inside, assaulted or attempted to assault [the victims],” No. 07-17-00216-CR, 2018
WL 6581507, at *3 (Tex. App. Dec. 13, 2018), yet assault may be committed with
a mens rea of recklessness, Tex. Penal Code § 22.01(a)(1). Likewise in Rangel v.
State, when analyzing whether assault was a lesser included offense of burglary
under § 30.02(a)(3), the court found that the elements of burglary did not include
intent to commit a crime. 179 S.W.3d 64, 69–71 (Tex. App. 2005).
                                          -9-
DeVaughn v. State, 749 S.W.2d 62 (Tex. Crim. App. 1988). See Herrold, 941 F.3d
at 179. In DeVaughn, however, the Texas Court of Criminal Appeals did not
examine whether the Texas burglary statute is a categorical match to generic
burglary, but merely described the “three distinct ways in which one may commit
the offense of burglary under the present version of the Penal Code.” DeVaughn,
749 S.W.2d at 64. The court observed, “[p]roof of the intent to commit either theft
or a felony was, and is, a necessary element in the State’s case” in §§ 30.02(a)(1)
and (2), but for § 30.02(a)(3), “the attempted or completed theft or felony . . . merely
supplants the specific intent which accompanies entry in §§ 30.02(a)(1) and (2).” Id.
at 65. The court concluded, “the gravamen of the offense of burglary clearly remains
entry of a building or habitation without the effective consent of the owner,
accompanied by either the required mental state, under §§ 30.02(a)(1) and (2), [] or
the further requisite acts or omissions, under § 30.02(a)(3).” Id. (emphasis added).
As relevant here, the Texas court did not reject the notion that § 30.02(a)(3) includes
the commission of crimes of recklessness or criminal negligence. DeVaughn notes
that the unlawful entry into a building must be knowing or voluntary under
§ 30.02(a)(3), but says nothing about whether the “requisite acts” in § 30.02(a)(3)
must be a specific-intent crime. See DeVaughn, 749 S.W.2d at 64–65; id. at 64 n.3,
65 n.4.

       Thus, the plain language of the Texas burglary statute and DeVaughn both
support the conclusion that § 30.02(a)(3) does not require proof of a specific-intent
crime as would be necessary to make a categorical match. The Seventh Circuit’s
interpretation of the similar Minnesota burglary statute is in accord. See Van
Cannon v. United States, 890 F.3d 656 (7th Cir. 2018). The Minnesota burglary
statute provides: “Whoever enters a building without consent and with intent to
commit a crime, or enters a building without consent and commits a crime while in
the building, either directly or as an accomplice, commits burglary[.]” Minn. Stat.
§ 609.582(2)(a). The Seventh Circuit found that the statute is broader than generic
burglary, rejecting the government’s position that “intent to commit a crime is
implicit because the statute requires proof of a completed crime within the trespassed
building,” since “not all crimes are intentional; some require only recklessness or
                                         -10-
criminal negligence.”5 Van Cannon, 890 F.3d at 664. Specific intent to commit a
crime is likewise not implicit in the Texas burglary statute.

      In my view, the plain language of the Texas burglary statute shows that it is
categorically broader than generic burglary under the ACCA. Because the statute is
unambiguous, there is no role for the realistic probability analysis to play. I would
therefore vacate Hutchinson’s sentence and remand for resentencing.
                       ______________________________




      5
       The Seventh Circuit also found that “Taylor’s elements-based approach does
not countenance imposing an enhanced sentence[] based on implicit features in the
crime of conviction.” Van Cannon, 890 F.3d at 664.
                                       -11-